 1   JOHN R. MANNING (SBN 220874)
     ATTORNEY AT LAW
 2   1111 H Street, # 204
     Sacramento, CA. 95814
 3
     (916) 444-3994
 4
     jmanninglaw@yahoo.com

 5   Attorney for Defendant
     SHANE BRAYTON
 6

 7                        IN THE UNITED STATES DISTRICT COURT

 8                       FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,             )   No. CR-S-13-406 GEB
                                           )
11          Plaintiff,                     )
                                           )   STIPULATION REGARDING
12   v.                                    )   EXCLUDABLE TIME PERIODS
                                           )   UNDER SPEEDY TRIAL ACT;
13                                         )   [PROPOSED] FINDINGS AND ORDER
                                           )
14                                         )
     SHANE BRAYTON,                        )   Date:    June 14, 2019
15                                         )   Time:    9:00 a.m.
            Defendant.                     )   Judge:   Hon. Garland E. Burrell, Jr.
16                                         )
                                           )
17

18

19          The United States of America through its undersigned counsel,
20
     Timothy H. Delgado, Assistant United States Attorney, together with
21
     counsel for defendant Shane Brayton, John R. Manning, Esq., hereby
22
     stipulate the following:
23
          1. By previous order, this matter was set for status conference on
24
     April 26, 2019.
25

26
          2. By this stipulation, the defendant now moves to continue the

27   status conference until June 14, 2019 and to exclude time between

28




                                           1
     April 26, 2019 and June 14, 2019 under the Local Code T-4 (to allow
 1
     defense counsel time to prepare).
 2

 3     3. The parties agree and stipulate, and request the Court find the

 4   following:

 5        a.   This case includes over 200 pages of discovery and a video.
 6        b. Counsel for Mr. Brayton is reviewing the case law related to
 7
               filing a suppression motion on behalf of Mr. Brayton.   To that
 8
               end, counsel for Mr. Brayton has requested additional
 9
               information from the government via an informal discovery
10
               request.   The government is in the process of responding to
11
               the informal discovery request.    Depending on what is produced
12
               (and/or, what is not produced) a discovery motion and/or a
13

14
               suppression motion may be filed by the defense.

15        c. The parties met on March 19, 2019, to discuss and review case

16             law related to Rodriguez, 135 S. Ct. 1609 (2015); Evans, 786

17             F.3d 779 (9th Cir. 2015); Landeros 2019 WL 166120 (9th Cir.
18             Jan. 11. 2019); and, any related (relevant) progeny.    As a
19
               result, the government is examining and deliberating their
20
               options going forward.   Simultaneously, the government, in
21
               light of the afore mentioned meeting, is also examining and
22
               deliberating their response the defense's long standing
23
               discovery request(s).    The government has asked for additional
24
               time to prepare their responses.
25

26        d. Counsel for the defendant believes the failure to grant a

27             continuance in this case would deny defense counsel reasonable

28




                                           2
              time necessary for effective preparation, taking into account
 1
              the exercise of due diligence.
 2

 3
          e. The Government does not object to the continuance.

 4        f. Based on the above-stated findings, the ends of justice served

 5            by granting the requested continuance outweigh the best

 6            interests of the public and the defendant in a speedy trial
 7            within the original date prescribed by the Speedy Trial Act.
 8
          g. For the purpose of computing time under the Speedy Trial Act,
 9
              18 United States Code Section 3161(h)(7)(A) within which trial
10
              must commence, the time period of April 26, 2019 to June 14,
11
              2019, inclusive, is deemed excludable pursuant to 18 United
12
              States Code Section 3161(h)(7)(A) ) and (B)(ii) and (iv),
13
              corresponding to Local Code T-4 because it results from a
14

15            continuance granted by the Court at defendant's request on the

16            basis of the Court’s finding that the ends of justice served

17            by taking such action outweigh the best interest of the public

18            and the defendant in a speedy trial.
19
       4. Nothing in this stipulation and order shall preclude a finding
20
     that other provisions of the Speedy Trial Act dictate that additional
21
     time periods are excludable from the period within which a trial must
22
     commence.
23
       IT IS SO STIPULATED.
24

25
     Dated:   April 24, 2019                     /s/ John R. Manning
26                                               JOHN R. MANNING
                                                 Attorney for Defendant
27                                               Shane Brayton

28




                                        3
     Dated:   April 24, 2019                     McGregor W. Scott
 1                                               United States Attorney
 2
                                           by:   /s/ Timothy Delgado
 3
                                                 TIMOTHY H. DELGADO
                                                 Assistant U.S. Attorney
 4

 5
                                   ORDER
 6
     IT IS SO FOUND AND ORDERED.
 7
     Dated:   April 25, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                     4
